- Provided by MZ Technologies Exhibit 13.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Companhia Paranaense de Energia - COPEL (the  Company ), does hereby certify, to such officers knowledge, that: The Annual Report on Form 20-F for the year ended December 31, 2009 (the  Form 20-F ) of the Company, as amended, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 30, 2010 /s/ Ronald Thadeu Ravedutti Name: Ronald Thadeu Ravedutti Title: Chief Executive Officer
